Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the preliminary amendment filed on 08/09/2022.
	Currently, claims 1-20 are pending.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/03/2021 and 01/06/2021 have been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 7, line 2, please put “internal” after “second” just before “angle” so that this term is consistent with the rest of the claims.  
In claim 7, line 3, please but “internal” just after “first” before “angle” so that this term is consistent with the rest of the claims.  
If the applicant has any other formalities to address they may contact the office as noted below or submit an amendment after allowance directed to the formalities.    

Allowable Subject Matter
1.	Claims 1-10, 18-19 and 25-30 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“at least a first internal angle measured towards the third electrode and a second internal angle measured towards the third electrode, both being less than 90 degrees, the first angle being an angle between a first plane directly aligned along with the first face and the first side face portion, the second angle being an angle between a second plane parallel to the first plane and the second side face portion, and the second internal angle being different from the first internal angle”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  at least a first internal angle measured towards a specific third electrode and a second internal angle measured towards the third electrode, both being less than 90 degrees, the first angle being an angle between a first plane directly aligned along with a speicific first face and a specific first side face portion, the second angle being an angle between a second plane parallel to the first plane and a specific second side face portion, and the second internal angle being different from the first internal angle.  
  
As to claim 1, the office notes the art of record fails to show at least the above noted features in the context of the overall claim.  The office notes that the cited art attached hereto are considered to be relevant with perhaps like 2015/0270355 being considered some of the closest art.  However there are no references available to the office which will show the necessary different first internal angle and second internal angle both being less than 90 degrees in the specific orientation set forth.  In other words there needs to be two different acute angles (with respect to a very specific plane directly aligned with a first face of a semiconductor part likely down in the bottom of the gate trench, and another plane parallel thereto) coming up a side face of a gate recess, in general this would most likely be forming a concave-ish sort of surface on the inside of the gate recess.  No such angles are specifically found, and there is no other indication that they would be obvious to one of ordinary skill in the art.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

The limitations in claim 1 are sufficient to distinguish claims 2-20 which depend from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT S WITHERS/Primary Examiner, Art Unit 2891